IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: AMENDMENT TO THE         : No. 8 MM 2017
PENNSYLVANIA RACE HORSE         :
DEVELOPMENT AND GAMING ACT      :
                                :
                                :
PETITION OF: PENNSYLVANIA       :
SENATE, SENATOR JOSEPH SCARNATI :
III, SENATOR JAKE CORMAN, AND   :
SENATOR JAY COSTA               :

                                       ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2017, the Application for Extraordinary or

King’s Bench Relief is GRANTED. The stay of this Court’s decision in Mount Airy #1,

LLC v. Pennsylvania Dep’t of Revenue, 2016 WL 6210519 (Pa. 2016), is EXTENDED

until May 26, 2017.

      Justice Wecht files a dissenting statement.